internal_revenue_service number info release date aug cc psi 1-genin-137872-02 uilc dear we are responding to correspondence submitted regarding requesting relief in order to establish as the effective taxable_year for your s_corporation_election in your situation automatic late s_corporation relief is unavailable under revproc_97_48 because your tax_return was filed late although we are unable to respond to your request as submitted this letter provides information relating to your request announcement copy enclosed provides guidance on seeking relief for late s_corporation elections generally to request relief for a late s_corporation_election you must request a private_letter_ruling from the national_office the procedures for requesting a private_letter_ruling are set out in revproc_2002_1 copy enclosed in addition revproc_2002_1 requires taxpayers to submit a user_fee along with their ruling_request the standard user_fee for a private_letter_ruling is dollar_figure however taxpayers with gross_income of less than dollar_figure million on their tax_return for the most recent 12-month taxable_year qualify for a reduced user_fee in the amount of dollar_figure if you qualify for the reduced fee please include a brief statement certifying your corporate gross_income for the last 12-month taxable_year if you decide to submit a formal request for a private_letter_ruling please review appendix b of revproc_2002_1 you should include the proper user_fee check any documents that substantiate your intent to be an s_corporation from inception and all procedural statements described in appendix b if you need assistance you may call the contact person listed in this letter please refer your request to our office by adding the following to the address attn cc pa t p o box ben franklin station washington dc direct to cc psi room in addition the irs has developed two new cd-roms to help educate small_business owners on their tax responsibilities introduction to federal taxes for small_business self-employed and a virtual small_business workshop these two items are free and can be ordered by calling the irs also provides a special website www irs gov smallbiz which is dedicated to providing information to small_business taxpayers please keep this letter with your tax records and feel free to provide a copy of it to your authorized representative we hope that the above information proves helpful s dianna k miosi sincerely yours dianna k miosi chief branch associate chief_counsel passthroughs and special industries enclosures announcement revproc_2002_1 copy of submission
